                 Case 2:19-cv-17615-MCA-LDW Document 121 Filed 03/01/21 Page 1 of 9 PageID: 4326




                             STARK & STARK
                             Timothy P. Duggan, Esq.
                             A Professional Corporation
                             993 Lenox Drive, Bldg. 2
                             Lawrenceville, NJ 08648-2389
                             (609) 896-9060
                             Attorneys for Plaintiff, JLS Equities, LLC


                                                    IN THE UNITED STATES DISTRICT COURT
                                                       FOR THE DISTRICT OF NEW JERSEY


                              JLS EQUITIES, LLC, A NEW YORK LIMITED                 CIVIL ACTION NO: 2:19-CV-17615
                              LIABILITY COMPANY,
                                                                                                 Civil Action

                              vs.

                              RIVER FUNDING, LLC; LENOX HUSDON,
                              LLC; LENOX TEMPLE, LLC; TEANECK
                              PLAZA VENTURES, LLC; SETH LEVINE; and MEMORANDUM OF LAW IN
                              SHIRA LEVINE,                         OPPOSITION AND RESPONSE TO
                                                                    RECEIVER’S MOTION TO SELL

                                                   Defendants.



                                                            PRELIMINARY STATEMENT

                                    JLS Equities, LLC (“JLS”) is a mezzanine lender and received a pledge of the membership

                             interest of Lenox Temple, LLC and Lenox Hudson, LLC, owners of two of the four properties

                             being sold by the Receiver. JLS believes the sale prices are acceptable and the properties should

                             be sold. JLS also does not dispute the amounts owed to the Receiver and Receiver’s counsel and,

                             subject to Court approval, does not oppose the Receiver and Receiver’s counsel being paid at
STARK & STARK
A PROFESSIONAL CORPORATION
  ATTORNEYS AT LAW           closing. The amount should include all sums due from both the JLS receivership and US Bank
   MAILING ADDRESS
      PO BOX 5315
  PRINCETON, NJ 08543
                             receiverships (discussed below).
                 Case 2:19-cv-17615-MCA-LDW Document 121 Filed 03/01/21 Page 2 of 9 PageID: 4327




                                      JLS takes issues with the secured lenders being paid in full at closing. The Receiver has

                             taken the position that the Receiver is not obligated to review payment histories for any of the

                             mortgage loans, verify amounts charged, or review the bona fides and timing of certain mortgage

                             loans. Although JLS believes the Receiver has certain fiduciary duties to all parties, JLS believes

                             the Court should escrow all disputed amounts, as allowed under the Orders enter appointing the

                             Receiver and setting sale procedures, and permit JLS and any other entity with an interest in the

                             proceeds of the sale (i.e. Ascend Re Partners II, LLC) to review and challenge certain amounts and

                             loans. Any undisputed amounts (i.e. principal, non-default interest, legal fees) should be paid, and

                             disputed amounts such as prepayment fees, default interest, late fees being escrowed. JLS has

                             requested payment histories from counsel for the lenders in the hopes of verifying these amounts

                             before the hearing date.

                                      The primary challenge is to the mortgage granted to J&J Capital Realty Associates, LLC.

                             The mortgage is dated January 19, 2019, but was not recorded for nine (9) months until September

                             16, 2019, which is after this Court appointed a Receiver. Also, the alleged J&J Capital Realty

                             Associates, LLC loan was made two days before JLS made its loan and was hidden from JLS.

                             Based upon Mr. Levine’s conduct in defrauding creditors and the suspect timing of the recording

                             of the J&J Capital Realty Associates, LLC mortgage, the funds should be escrowed to allow the

                             parties limited discovery to investigate the bona fides of the loan.

                                                                STATEMENT OF FACTS

                             A.       Background Facts

                                      JLS made a loan to an entity owned by Seth Levine. JLS does not hold a mortgage loan,
STARK & STARK
A PROFESSIONAL CORPORATION
  ATTORNEYS AT LAW
                             but a lien on the membership interest in the borrower which is governed by the Uniform
   MAILING ADDRESS
      PO BOX 5315
  PRINCETON, NJ 08543




                                                                              -2-


                             4829-3149-3598, v. 1
                 Case 2:19-cv-17615-MCA-LDW Document 121 Filed 03/01/21 Page 3 of 9 PageID: 4328




                             Commercial Code. JLS obtained an order severing certain claims to allow it to complete its

                             foreclosure on its UCC lien in state court.

                             B.       Receiver Orders, Counsel Appointing Counsel and Sale Order.

                                      JLS filed a motion for the appointment of a receiver which was granted on September 11,

                             2019 (the “Receiver Order”). (Duggan Cert., Exh. A). After the Receiver obtained counsel,

                             counsel negotiated two additional orders relevant to this motion. On December 4, 2019, an

                             Amended Receivership Order (the “Amended Receiver Order”) (Doc. No. 40) was entered by the

                             Court. (Dug Cert., Exh. B). The Amended Receiver Order provides, among other things:

                                               14. Any and all monies advanced by one or more Plaintiffs to the
                                               Receiver pursuant to Paragraph 13 of this Order shall be added to the
                                               indebtedness due to the Plaintiff that advanced those funds, and shall
                                               be secured by the mortgage and any other security instrument that
                                               secures that indebtedness, with interest to accrue thereon as set forth in
                                               the applicable note, mortgage and other loan documents, and all such
                                               advances shall constitute a first lien before the repayment of any and
                                               all other claims against the relevant Property.

                                               24. For the Properties identified on Exhibit C, hereto, which are subject
                                               to more than one Receiver Order entered in more than one of the
                                               Actions, Plaintiffs in these Actions hereby consent to the Receiver (i)
                                               preparing and filing a single report for each such Property, and (ii)
                                               depositing all rents, profits or proceeds obtained from such Property in
                                               a single account in accordance with Paragraph 12, above. Each check
                                               or warrant issued in connection with such Property in accordance with
                                               Paragraph 12, above, shall have written on its face the abbreviated title
                                               and docket number of the first filed case only, together with a brief
                                               statement of the purpose for the disbursement. In the event the
                                               Receiver requests an advance in accordance with Paragraph 13
                                               above, such request shall be made to each affected Plaintiff, either or
                                               both of whom may elect to fund such advance.

                                               27. At such time, if any, that this Court authorizes a sale of any of the
                                               Properties, the Receiver shall, in conformity with such Orders as may
STARK & STARK
                                               be made by this Court, proceed to and have authority to sell such
A PROFESSIONAL CORPORATION
  ATTORNEYS AT LAW
                                               Property as upon execution, or otherwise provided; however, the
   MAILING ADDRESS                             Receiver shall not seek authority to sell any of the Properties except
      PO BOX 5315
  PRINCETON, NJ 08543
                                               on notice to and consent of the affected Plaintiff.


                                                                                -3-


                             4829-3149-3598, v. 1
                 Case 2:19-cv-17615-MCA-LDW Document 121 Filed 03/01/21 Page 4 of 9 PageID: 4329




                             (Duggan Cert. Exh. B) (emphasis added).

                                      On May 29, 2020, the Court entered an Order Setting Forth Sale Procedures. (Duggan

                             Cert., Exh. E). The Sale Order provides, among other things:

                                               6. Within five (5) calendar days following receipt of all payoff
                                               statements, the Seller shall confirm in writing to the Property Owner(s)
                                               and any Party holding secured debt or otherwise having an interest in
                                               the subject Property(s) whether it agrees to pay the full sum demanded
                                               in the first mortgagee’s payoff statement and all sums due to the
                                               Receiver in good funds at closing, without deduction or offsets of any
                                               kind. In addition, the Seller shall within such five-day period advise
                                               such parties whether it agrees to pay any other secured creditors the
                                               full sum demanded in their payoff statements in good funds at
                                               closing, without deduction or offsets of any kind.

                                               8. Any objections to a Sale Approval Motion shall be made in
                                               accordance with the applicable rules of the Court. Any disputes
                                               regarding the proposed distribution schedule shall be resolved
                                               insofar as possible in connection with the Court’s consideration of a
                                               Sale Approval Motion. To the extent any bona fide disputes with
                                               respect to the validity, extent or priority of a secured claim cannot be
                                               so resolved, the Court may require the escrow of any disputed secured
                                               claim amounts; provided, however, that the Court shall not approve the
                                               proposed sale or require the escrow of any disputed secured claim
                                               amounts without the consent of any secured creditor that is not being
                                               paid in full.

                                               11. If, pursuant to an Approval Order, sale proceeds are escrowed by
                                               reason of any unresolved disputes, any party claiming an interest in
                                               such escrowed proceeds shall make a motion on notice to the Parties
                                               within thirty (30) calendar days following the closing of title seeking
                                               direction from the Court regarding the distribution of escrowed
                                               funds. Any Party claiming an interest in the escrowed funds may
                                               respond to the motion in accordance with the applicable Court rules.

                             (Duggan Cert., Exh. E) (emphasis added).

                                      C.       Payoff Statements.

STARK & STARK
                                      The payoff letters for the first mortgages granted by Lenox Temple, LLC and Lenox
A PROFESSIONAL CORPORATION
  ATTORNEYS AT LAW
   MAILING ADDRESS           Hudson, LLC, both have default interest. (Duggan cert., Exh. I). The Greystone payoff (first
      PO BOX 5315
  PRINCETON, NJ 08543




                                                                               -4-


                             4829-3149-3598, v. 1
                 Case 2:19-cv-17615-MCA-LDW Document 121 Filed 03/01/21 Page 5 of 9 PageID: 4330




                             mortgage on Lenox Temple property) also has a “prepayment penalty”. (Id.). The payoff letter for

                             J&J Capital contains 18% interest and a 6% default interest rate. (Id.).

                                      D.        J&J Realty Mortgage.

                                      JLS made a $1,100,000 loan to River Funding LLC and Norse Holdings, LLC, as set forth

                             in the Verified Complaint. (Sod Cert., Exh A, Doc No. 1 filed 9/4/2019). The loan is secured by

                             a pledge of the equity interest in the entity that owns the Lenox Temple property and Lenox

                             Hudson property. (Id.). The JLS loan was made January 15, 2019. (Id., Exh. A, ¶ 12).

                                      After the JLS loan went into default and it became apparent that Seth Levine, through

                             various entities, had committed a large fraud upon many lenders, receivership actions were filed

                             in this Court. Relevant to this motion are the following actions:

                                           1.   Action filed by JLS on September 2, 2019. (Sod Cert., Exh. A). The Court

                                                appointed a receiver in the JLS action on September 11, 2019. (Duggan Cert., Exh.

                                                A).

                                           2. Action filed by US Bank National on September 10, 2019. (Duggan Cert., Exh. C).

                                                US Bank alleges a first mortgage on the Lenox Temple property and obtained a

                                                receiver for that property on September 12, 2019. (Id., Exh. D).

                                      JLS and US Bank both have a receiver appointed for the Lenox Temple property.

                                      After the JLS and US Bank actions were filed and after a receiver was appointed in both

                             cases, J&J Capital Realty Associates, LLC (“J&J”) recorded a second mortgage (the “J&J

                             Mortgage”) on the Lenox Temple property and another related property owned by Teaneck Plaza

                             Ventures, LLC. (Sod Cert., Exh B). The mortgage is dated January 15, 2019, but not recorded for
STARK & STARK
A PROFESSIONAL CORPORATION
  ATTORNEYS AT LAW
                             nine (9) months. (Id.).
   MAILING ADDRESS
      PO BOX 5315
  PRINCETON, NJ 08543




                                                                                -5-


                             4829-3149-3598, v. 1
                 Case 2:19-cv-17615-MCA-LDW Document 121 Filed 03/01/21 Page 6 of 9 PageID: 4331




                                       The J&J Mortgage is dated two days before JLS made its loan and the existence of the J&J

                             Mortgage was not disclosed to JLS. (Sod Cert., ¶ 16-19).




                                                                    LEGAL ARGUMENT

                                       JLS does not dispute payment of the Receiver’s fees and expenses or the Receiver’s legal

                             fees, subject to reviewing the final amounts. The Receiver’s fees and expenses should be deemed

                             paid out of the proceeds as a first priority lien as contemplated by the Receiver Orders. Providing

                             the receiver was the cause of this buyer agreeing to purchase the property, the commission seems

                             reasonable.

                                       A.      The Court Should Allow Parties to Review And Analyze Payment Histories.

                                       The Receiver has not reviewed any payment histories to verify the payoff amounts. JLS

                             served subpoenas on the mortgagees requesting payment histories. (Duggan Cert. Exh H). JLS is

                             hoping the payments histories are provided before the end of the week so JLS can verify the payoff

                             amounts. At that time, JLS can either continue its request to have any disputed amounts held in

                             escrow to consent to the payoffs.

                                       It is also important to note that under New Jersey law, default interest is only allowed if

                             the rate does not act as a penalty, same for prepayment penalties. Counsel seeks to review the loan

                             documents and rates to verify whether the rates and charges are penalties or liquidated damages.

                             Also, counsel must be able to review the terms of the loan documents to determine when default

                             interest, if allowed, is entitled to be charged. MetLife v. Washington Ave Associates, 159 N.J. 484
STARK & STARK
A PROFESSIONAL CORPORATION
  ATTORNEYS AT LAW
                             (1999).
   MAILING ADDRESS
      PO BOX 5315
  PRINCETON, NJ 08543




                                                                               -6-


                             4829-3149-3598, v. 1
                 Case 2:19-cv-17615-MCA-LDW Document 121 Filed 03/01/21 Page 7 of 9 PageID: 4332




                                      JLS is not making any allegations against any mortgagee, just that it does not have

                             sufficient information to analyze the amounts to be paid at closing. The closing should occur, with

                             any funds in dispute being held in escrow. The Sale Order expressly provides for disputed amounts

                             to be held in escrow.



                                      B.       J&J Mortgage is Suspect And The Full Amount of The Alleged Payoff Should
                                               Be Held in Escrow.


                                      JLS does not have sufficient facts to evaluate whether the J&J Mortgage is a valid

                             mortgage. JLS emailed a subpoena to J&J’s counsel seeking documents supporting the mortgage.

                             (Duggan Cert., Exh H). JLS seeks copies of the loan documents to verify the loan terms, copies

                             of the closing statement and wire receipts to see who received the funds, payment histories, and

                             related documents. This information is crucial to understand whether the loan is a bona fide

                             transaction supported by valuable consideration.

                                               1.    The Late Recording of The Mortgage Raises Serious Questions.

                                      As a basic premise, it is true that "no contract is enforceable . . . without the flow of

                             consideration--both sides must 'get something' out of the exchange." Continental Bank of

                             Pennsylvania v. Barclay Riding Academy, Inc., 93 N.J. 153, 170, 459 A.2d 1163, cert. denied, 464

                             U.S. 994, 104 S. Ct. 488, 78 L. Ed. 2d 684 (1983) (quoting Friedman v. Tappan Development

                             Corp., 22 N.J. 523, 533, 126 A.2d 646 (1956)). That premise applies equally to agreements to

                             modify existing contracts as to new contracts. [*485] County of Morris v. Fauver, 153 N.J. 80,

                             100, 707 A.2d 958 (1998). See also Ross v. Orr, 3 N.J. 277, 282, 69 A.2d 730 (1949); Levine v.
STARK & STARK
A PROFESSIONAL CORPORATION
  ATTORNEYS AT LAW
                             Blumenthal, 117 N.J.L. 23, 26, 186 A. 457 (Sup.Ct.1936), aff'd, 117 N.J.L. 426, 189 A. 54 (E. &
   MAILING ADDRESS
      PO BOX 5315
  PRINCETON, NJ 08543
                             A.1937).


                                                                             -7-


                             4829-3149-3598, v. 1
                 Case 2:19-cv-17615-MCA-LDW Document 121 Filed 03/01/21 Page 8 of 9 PageID: 4333




                                      A note and mortgage are contracts and need to be support by consideration. Wiencke v.

                             Branch-Bridge Realty Corp., 125 N.J. Eq. 135, 142 (1939). JLS seeks to investigate whether the

                             J&J Mortgage is support by consideration. Also, to the extend the granting of the J&J Mortgage

                             was done to defraud creditors by hiding the mortgage (i.e. no recording) for nine months, it may

                             be a fraudulent transfer. N.J.S.A. §§ 25:2-20 – 25:2-34.

                                               2.   Corporate Authority of Borrower Questionable.

                                      JLS had discussions with counsel for Ascend Re Partners II, LLC “Ascend”), an entity that

                             alleges to own 60% of the membership interest in Lenox Temple and was involved in the litigation

                             that was severed form this case. Ascend attempted to intervene in this case my filing a motion on

                             September 26, 2019 (Doc # 23). Ascend is expected to also object to the J&J Mortgage being paid

                             since it does not appear that Ascend knew or agreed to the borrowing of money or granting of the

                             liens.

                                      There appears to be other problems with the J&J Mortgage. Based upon the facts presented

                             to JLS when it made its loan, the sole member of Lenox Temple, LLC is “River Funding, LLC”.

                             (Sod Cert., Exh A, ¶ 6(A); Doc # 1, Verified Complaint, Exh. F). In order to grant the J&J

                             Mortgage, River Funding, LLC, as the sole and 100% member of Lenox Temple, LLC, would

                             have to be the one who executed the mortgage and approved the borrowing. The J&J Mortgage

                             was not signed by River Funding, LLC as sole member, but only by Seth Levine as the manager

                             of Lenox Temple, LLC.

                                      JLS and Ascend should be entitled to review the loan documents and corporate

                             authorization before a non-party like J&J Capital is paid.
STARK & STARK
A PROFESSIONAL CORPORATION
  ATTORNEYS AT LAW
   MAILING ADDRESS
      PO BOX 5315
  PRINCETON, NJ 08543




                                                                             -8-


                             4829-3149-3598, v. 1
                 Case 2:19-cv-17615-MCA-LDW Document 121 Filed 03/01/21 Page 9 of 9 PageID: 4334




                                                                       CONCLUSION

                                      There is no harm in holding the J&J Mortgage proceeds in escrow pending limited

                             discovery on the bona fides of the loan and mortgage. Counsel already served discovery and hopes

                             to have responses on the issue of allocation of payments, calculation of default interest and

                             prepayment fees before the return date.


                                                                                 STARK & STARK
                                                                                 A Professional Corporation


                                                                                 / s/Timothy P. Duggan
                                                                                 TIMOTHY P. DUGGAN
                                                                                 Attorney ID # 037691991

                                                                                 STARK & STARK
                                                                                 A Professional Corporation
                                                                                 993 Lenox Drive, Bldg. 2
                                                                                 Lawrenceville, NJ 08648-2389
                                                                                 (609) 896-9060
                                                                                 Fax: (609)895-7395
                                                                                 Email: dug@stark-stark.com




STARK & STARK
A PROFESSIONAL CORPORATION
  ATTORNEYS AT LAW
   MAILING ADDRESS
      PO BOX 5315
  PRINCETON, NJ 08543




                                                                           -9-


                             4829-3149-3598, v. 1
